DETAILED ACTION

This action is in response to the Response to Election / Restriction 02/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/09/2020, 10/11/2021 and 12/22/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I and Species C in the reply filed on 02/11/2022 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 recites “in order to maintain positive voltage headroom for the circuitry coupled to the output of the power converter, selectively couple a bottom plate of the energy storage element to the power source” in line 11. It appears that it should be “maintaining a positive voltage headroom for the circuitry coupled to the output of the power converter by selectively couple a bottom plate of the energy storage element to the power source”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 and 14 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the energy storage is configured to store excess energy” in line 4; “cause excess energy stored in the energy storage element to be consumed by circuitry coupled to the output of the power converter” in line 8; and “such that excess energy stored by the circuitry coupled to the output of the power converter is consumed from the energy storage device” in lines 12 – 13. First in lines 4 and 8, Applicant(s) claims that excess energy is stored in the energy storage device. Then in lines 12 – 13, Applicant(s) claims that the excess energy is stored in the circuitry coupled to the output of the power converter. These limitations render the claim indefinite because are contradictory and the bounds and limits of the claim are not clear.
Claim 14 is rejected for the same reasons as indicated above with respect to claim 1.
Regarding claim 1, Applicant(s) claim(s) “control circuitry” in line 6 and “circuitry coupled to the output of the power converter” in line 9. It is unclear if “control circuitry” is the same as “circuitry coupled to the output of the power converter”.
The term “significantly less” in claim 4  and claim 17 is a relative term which renders the claim indefinite. The term “significantly less” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claims 2 – 5 and 15 – 18 depend(s) directly or indirectly from a rejected claim and is/are therefore also rejected.

Allowable Subject Matter
Claims 1 – 5 and 14 – 18 are allowed over prior-art and if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2015/0222235 discloses a switch mode amplifier for driving an audio transducer of an audio device.
US Pub. No. 2013/0249505 discloses a voltage regulator including a switched output filter that includes a plurality of capacitors for filtering the switching voltage and generating an output voltage. A mode controller is operative to disconnect at least one of the plurality of capacitors upon receiving a first indicator, where disconnecting causes the at least one of the plurality of capacitors to electrically float, wherein while the at least one capacitor is disconnected the output voltage is changed from a first value to a second value, return the output voltage to a first value or a third value upon receiving a second indicator, and reconnect the at least one of the plurality of capacitors.
US Pub. No. 2008/0259647 discloses a variable resonant DC-DC converter.
US Pub. No. 2008/0129219 discloses a power supply applicable for portable devices load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838